The information in this preliminary pricing supplement is not complete and may be changed. This preliminary pricing supplement is not an offer to sell nor does it seek an offer to buy these securities in any jurisdiction where the offer or sale is not permitted. Registration Statement No. 333-148054 Filed Pursuant to Rule 424(b)(2) Subject to Completion, dated May 2, 2011 Pricing Supplement to the Prospectus dated May16, 2008, the Prospectus Supplement dated January25, 2010 and the Product Supplement dated January 19, 2011 US$l Senior Medium-Term Notes, SeriesA Buffered Bullish Digital Return Notes Each Linked to a Single Exchange Traded Fund · This pricing supplement relates to three separate note offerings.Each issue of the notes is linked to one, and only one, Underlying Asset named below.You may participate in any of the three offerings or, at your election two or all of the offerings.This pricing supplement does not, however, allow you to purchase a single note linked to a basket of two or all of the Underlying Assets described below. · The notes are designed for investors who seek a fixed positive return equal to the applicable Digital Return (as defined below) if there is any appreciation in the share price of the applicable Underlying Asset.Investors should be willing to forgo periodic interest, and be willing to lose 1% of their principal amount for each 1% that the price of the applicable Underlying Asset decreases by more than 10% from its price on the Pricing Date, for a maximum loss of up to 90% of the principal amount. · Any payment at maturity is subject to the credit risk of Bank of Montreal. · The notes will be issued in minimum denominations of $1,000 and integral multiples of $1,000. · Our subsidiary, BMO Capital Markets Corp. (“BMOCM”), is the agent for this offering.See “Supplemental Plan of Distribution—Conflicts of Interests” below. Common Terms for Each of the Notes: Pricing Date: On or about May 13, 2011 Buffer Percentage: 10% Issue Date:
